          1:19-cv-01078-CSB-EIL # 44          Page 1 of 2                                              E-FILED
                                                               Wednesday, 02 September, 2020 01:17:17 PM
                                                                              Clerk, U.S. District Court, ILCD

                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS

 TAVION JONES-PREMO,

               Plaintiff,                                 CASE NO. 19-CV-1078-CSB-EIL
     V.

 CITY OF CHAMPAIGN POLICE OFFICERS
 TIMOTHY ATTEBERRY, DANE KALDAHL,
 ARTHUR MILLER, SERGEANT BRIAN ROGERS, and
 THE CITY OF CHAMPAIGN, ILLINOIS,
 a municipal corporation,

               Defendants.


            STIPULATION FOR DISMISSAL OF INDIVIDUAL DEFENDANTS

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the above-named parties, via their

undersigned counsel, stipulate that:

       1.      Plaintiff has executed a Settlement Agreement and Release (“Agreement”).

       2.      That Agreement remains subject to approval by the City of Champaign.

       3.      In the interim, all of Plaintiff’s claims against Defendants TIMOTHY ATTEBERRY,

DANE KALDAHL, ARTHUR MILLER, and SERGEANT BRIAN ROGERS are dismissed without

prejudice and without an award of fees, costs, disbursements, or payment of any kind.

       4.      Plaintiff has leave to reinstate those claims solely in the event that the City of

Champaign rejects the Agreement. If the City executes the Agreement, then this dismissal will

be converted to a dismissal with prejudice nunc pro tunc to the date of this dismissal.

       5.      The Parties intend these conditions to reflect that: (a) any agreed-upon payment

will not be paid to compromise any claim that the defendant officers engaged in conduct that

makes them directly liable to Plaintiff or that makes the City vicariously liable to him and (b) any
                                                -1-
        1:19-cv-01078-CSB-EIL # 44            Page 2 of 2



agreed-upon payment will be paid to compromise only Plaintiff’s remaining potential claims that

may seek to hold only the City directly liable.

       6.      To the extent that the Court wishes to issue an order, the undersigned parties

approve the proposed order filed as an attachment to this stipulation.

IT IS SO STIPULATED:

HALE & MONICO LLC                                       THOMAS MAMER, LLP

  s/ Shawn W. Barnett                                     s/ Justin N. Brunner
(approved by email 9/02/2020)                           David E. Krchak (#3127316)
Andrew M. Hale (# 6197786)                              Justin N. Brunner (#6323496)
Shawn W. Barnett (# 6312312)                            30 E. Main St., Ste. 500
53 West Jackson, Suite 337                              P.O. Box 560
Chicago, IL 60604                                       Champaign, IL 61824-0560
Tel.: (312) 870-6905                                    Tel.: (217) 351-1500 ; Fax: (217) 351-2169
ahale@halemonico.com                                    DEK@ThomasMamer.com;
sbarnett@halemonico.com                                 JNB@ThomasMamer.com
ATTORNEYS FOR PLAINTIFF                                 ATTORNEYS FOR DEFENDANTS


                                     CERTIFICATE OF SERVICE

I hereby certify that, on the date noted below, I caused:

       - the foregoing STIPULATION FOR DISMISSAL OF INDIVIDUAL DEFENDANTS,
       and

       - a proposed ORDER DISMISSING INDIVIDUAL DEFENDANTS

to be electronically filed with the Clerk of the Court using the CM/ECF system which will send

notice to all attorneys of record.

Dated: September 2, 2020                              s/ Justin N. Brunner
                                              Justin N. Brunner (#6323496)
                                              THOMAS MAMER, LLP




                                                  -2-
